Citation Nr: 1751989	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable rating for asthmatic bronchitis from October 3, 2008, to January 6, 2010, and a rating in excess of 30 percent thereafter.

2.  Entitlement to a combined rating in excess of 40 percent since January 6, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from July 1972 to September 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2010 decisions of the Seattle, Washington, and Honolulu, Hawaii, Regional Offices (ROs). In May 2010, the Veteran had an informal conference with a Decision Review Officer (DRO) at the Honolulu, Hawaii, RO; a conference report is in the record. In January 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In May 2014 and in November 2016, the Board remanded the case to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2016 Remand, the Board expressly stated that the examiner was to provide information as to whether the Veteran had either maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation) or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). The March 2017 VA examinations did not include exercise capacity testing and both examiners stated that they were unable to provide an answer to this question. Therefore, remand is necessary to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the issues on appeal are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination. All indicated tests and studies should be accomplished and the findings reported in detail. EXERCISE CAPACITY TESTING MUST BE COMPLETED.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran has either maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation) or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

2.  The RO IS REQUESTED TO ENSURE THE EXAMINER'S COMPLIANCE WITH THE BOARD'S REMAND INSTRUCTIONS. IF THE EXAMINER DOES NOT FULLY COMPLY WITH THE INSTRUCTIONS, THE MATTER MUST BE RETURN TO THE EXAMINER. After ensuring compliance, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




